Citation Nr: 1748689	
Decision Date: 10/30/17    Archive Date: 11/06/17

DOCKET NO.  14-04 411	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for sleep apnea.


REPRESENTATION

Appellant represented by:	Ashley Brooke Thomas, Attorney


ATTORNEY FOR THE BOARD

D. Abdelbary, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1982 to November 1983 and from December 1986 to June 2005.
	
This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

In a May 2017 correspondence, the Veteran withdrew his request for a Board hearing.

The Board acknowledges that the issue of entitlement to service connection for migraines have been perfected and certified to the Board.  The Board's review of the claims file reveals that the Veteran has requested a Board hearing on this issue, which is still pending.  As such, the issue of entitlement to service connection for migraines will be the subject of a subsequent Board decision, if otherwise in order.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that as a result of his in-service sinus and upper respiratory infections, he developed sleep apnea.  Specifically the Veteran contends that starting around 1995 to 1996, he started snoring, during which his bunk mates would wake him up.  Additionally, in an October 2010 buddy statement, the Veteran's ex-spouse stated beginning in 2001, she noted the Veteran's snoring had changed.  Also, in a January 2012 buddy statement, D.M. stated that she was stationed with the Veteran during active service, during which she observed the Veteran snoring terribly throughout the night.  The Board notes that in April 2008, the medical records confirm a diagnosis of obstructive sleep apnea.  In regards to his respiratory disabilities, the Veteran is service-connected for bronchiectasis and allergic rhinitis. 

First, although based on the Veteran's contentions, he is advancing a theory of entitlement to service connection for sleep apnea due to his sinus and upper respiratory infections, VA is obligated to develop and consider all theories of entitlement that are raised by the record or by the claimant.  See Robinson v. Mansfield, 21 Vet. App. 545 (2008).  VA must examine the record with a view towards ascertaining whether the claimant or the evidence raises consideration of any theory of entitlement, regardless of the specific disability claims.  Thus, the Veteran is entitled to consideration under both direct and secondary service connection.

Here, the Board notes that in a December 2013 VA medical opinion for sleep apnea, the VA examiner only addressed whether the Veteran's sleep apnea was caused by, or a result of, his sinus and upper respiratory infections.  The VA examiner did not address whether the Veteran's sleep apnea has been aggravated (permanently worsened beyond the normal progression) by his sinus or upper respiratory infections, to include his service-connected respiratory disabilities of bronchiectasis and allergic rhinitis.  Furthermore, in terms of a theory of direct service connection, the VA examiner did not provide an opinion as to whether the Veteran's symptoms in service, to include his snoring, represented the onset of sleep apnea (which was not diagnosed until a later date) or whether the Veteran's sleep apnea caused by or related to his active service.  

The Board notes that the evidence does reflect that in a September 2010 letter, Dr. J.M. opined that "it is as likely as it is not that the [Veteran] has had sleep apnea since being on active duty with the military service."  However, as no rationale for the opinion was provided, it is not afforded any probative value.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302-04 (2008) (holding that it is the factually accurate, fully articulated, sound reasoning for the conclusion that contributes to the probative value of a medical opinion).  

Lastly, although the evidence of record contains post-service treatment record related to sleep apnea, these treatment records do not provide an etiology of the Veteran's sleep apnea. 

Consequently, as Dr. J.M.'s September 2010 letter lacks probative value, the December 2013 VA medical opinion does not address all theories of entitlement raised by the claimant or the record, and the medical treatment records do not provide an etiology of the Veteran's obstructive sleep apnea, further development is required before the Board can adjudicate this claim.  The Board finds a remand is necessary in order to obtain an addendum medical opinion that addressed both secondary and direct service connection. 

Accordingly, the case is REMANDED for the following action:

1.  Request an addendum opinion from an appropriate health care professional.  The examiner should respond to the following, after reviewing and considering all the Veteran's pertinent lay and medical evidence:

a.  Whether it is at least as likely as not (probability of 50 percent or greater) that symptoms in service, to include the Veteran's snoring, represented the onset of obstructive sleep apnea, which was not diagnosed until a later date.

b.  Whether the Veteran's obstructive sleep apnea is at least as likely as not (probability of 50 percent or greater) caused by his sinus and upper respiratory infections, to include service-connected disabilities of bronchiectasis and allergic rhinitis.

c.  Whether the Veteran's obstructive sleep apnea is at least as likely as not (probability of 50 percent or greater) aggravated (i.e., worsened) beyond the natural progress by his sinus and upper respiratory infections, to include service-connected disabilities of  bronchiectasis and allergic rhinitis.

If the examiner is of the opinion that obstructive sleep apnea has been aggravated by service-connected disability, the examiner should identify the baseline level of the sleep apnea and the degree of disability due to aggravation.

In providing these opinions, the examiner is requested to consider whether the lay reports of symptomatology since service, when resolving doubt of material fact in the Veteran's favor, supports a finding of the onset of sleep apnea in service.  The examiner is also requested to consider the testimony of the Veteran and the buddy statements regarding the onset and continuity of symptomatology since service.  A complete rationale should be given for all opinions and conclusions expressed.

3.  When the development requested has been completed, the case should be readjudicated by the AOJ. If any benefit sought is not granted in full, the Veteran and her representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.


The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).




(CONTINED ON NEXT PAGE)


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).





_________________________________________________
YVETTE R. WHITE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




